34 F.3d 1066
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Briscoe Arthur HARRIS, II, Plaintiff Appellant,v.Edward W. MURRAY;  David K. Smith;  J. Henry Hershey;Doctor Steere;  Bobby Soles;  Barbara Tucker,Defendants Appellees.
No. 94-6189.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1994Decided:  August 12, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-92-362)
Briscoe Arthur Harris, II, Appellant Pro Se.
Pamela Anne Sargent, Assistant Attorney General, Richmond, VA;  John Britton Russell, RUSSELL, CANTOR, ARKEMA & EDMONDS, P.C., Richmond, VA, for Appellees.
W.D.Va.
AFFIRMED.
Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Harris v. Murray, No. CA-92-362 (W.D.Va. Nov. 1 & Dec. 20, 1993, Jan. 31, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 We deny Appellant's motion for appointment of counsel.  Because the Court reviews the entire record in pro se appeals as a matter of course, Appellant's "Motion of Appeal for Record" is moot and is denied for that reason